Title: To James Madison from the Right Reverend James Madison, 13 December 1803
From: Madison, James (Reverend)
To: Madison, James



My dear Sir,
Decr. 13h. 1803. Williamsburg.
I recd. by the last Post your Favour of the 4h. Inst., together with the inclosed Note, which was perfectly satisfactory.
I thank you for your Communication respecting the Presidency in the Phila. University. Dr Logan had written to me upon the Subject; but I requested him not to consider me as a Candidate; nor to permit me to be voted for at the Election. Instead of desiring to engage in more active Scenes, even where the Temptation might be much greater, than the proposed Station presents, I am anxious for Retirement. But when, or how that desirable object is to be attained is the Difficulty. Yrs. sincerely & affy.
J Madison
 

   
   RC (DLC).



   
   Letter not found.


